ORDER

PAGE, Associate Justice.
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action or for transfer to disability inactive status for respondent Eric A. Short alleging numerous instances of client neglect and of misrepresentations to clients of the status of matters entrusted to him; and
WHEREAS, the Director and respondent have entered into a stipulation wherein they set out that respondent is under the regular care of a psychiatrist and a psychologist for acute depression; that a general conservator of respondent’s estate has been appointed; that respondent was examined by a forensic psychologist who concluded respondent is not now capable of representing clients; and that they jointly recommend that respondent be transferred to disability status pursuant to Rule 28, Rules on Lawyers Professional Responsibility and that proceedings on the petition for discipline be held in abeyance during the period respondent is on disability inactive status but that the allegations be considered during any reinstatement proceeding under Rules 18 and 28 and that a recommendation *886be made to the court regarding them following any such hearing;
IT IS HEREBY ORDERED that respondent Eric A. Short is transferred to disability inactive status and the allegations of misconduct be considered as part of any reinstatement hearing under Rules 18 and 28.
BY THE COURT:
/s/ Alan C. Page
Alan C. Page Associate Justice
COYNE, J., took no part in the consideration or decision of this case.